Title: From George Washington to Timothy Pickering, 28 September 1796
From: Washington, George
To: Pickering, Timothy


                        
                            Sir, 
                            Mount Vernon 28th Septr 1796
                        
                        Your letters of the 17th 20th & 20th instant, have been received.
                        Enclosed you have a Warrant on the Secretary of the Treasury for two thousand
                            dollars for contingent purposes, agreeably to your request.
                        ’Tis well to learn from Mr Monroe’s own pen, "that he trusted the French
                            Councils relative to us were fixed, & that he should hear nothing more from the
                            Directory on the subject he had frequently touched upon in his former letters." If his
                            conjectures are right, it will not be difficult to account for the cause.
                        It affords much satisfaction that Judge Benson has accepted the Office of third
                            Commissioner for deciding on the true St Croix.
                        As no fit character occurs to me to supply the place of Mr Marsh as District
                            Attorney, I request that you will get what information you can, on this head, &
                            transmit it to me.
                        
                            Go: Washington
                            
                        
                    